Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the upper track assembly and the lower track assembly" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-9, 11-15, 17-19, 21-23, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lahogue et al. (US 2013/0192956 A1) in view of Fontanazzi et al. (EP 3,476,751 B1).


Lahogue et al. show a method for moving at least one container 2 along a track assembly 21 having at least one product engagement assembly having a shuttle 12 movable along the track assembly, an adapter assembly 17 coupled to the shuttle member 12 and comprising a product engagement member 18, engaging at least product with engagement member 18, moving the engagement assembly and articulating the product engagement member 18 relative to shuttle 12 (see Figure 3).  Lahogue et al. do not disclose the use of a linear motor drive for shuttles 12.  However, disclosed by Fontanazzi et al. is the use of just such a drive for shuttles 7.  To use a linear motor would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as it would allow for individual control of shuttles as is well known in the art of conveying.
Re claim 2, Figure 4 shows at least one roller 20 coupled to an arm 19 which roller runs in a cam track.
Re claim 3, the arm rotates relative to the shuttle as best seen in Figures 2 and 3.
Re claim 7, Fontanazzi et al. disclose the use of a plurality of coils to propel the assembly along.
Re claim 8, engagement member 18 has a recessed portion which receives at least one container 2.
Re claim 9, Figure 3 shows a plurality of containers being received by an engagement member.
Re claim 11, shown is a track assembly and an adapter 17 coupled to the shuttle member 12.
Re claim 12, as per claim 2 rejection.
Re claim 13, the arm 19 causes rotation based on movement along the cam track.
Re claim 14, the engagement member pivots about a plane relative to a plane of the linear motor assembly.
Re claim 15, at least one roller is positioned in a cam track.
Re claim 17, as per claim 7 rejection.
Re claim 18, as per claim 8 rejection.
Re claim 19, as per claim 9 rejection.
Re claim 21, product engagement member 18 is movably coupled to adapter assembly 17.
Re claim 22, as per claim 2 rejection.
Re claim 23, the arm rides in a recess and member 18 pivots relative to shuttle 12.
Re claim 26, as per claim 8 rejection.
Re claim 27, as per claim 9 rejection.
Allowable Subject Matter
Claims 4-6, 10, 20, 24, 25 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       12/12/2022